           Case 1:19-cr-00128-SPW Document 41 Filed 12/07/20 Page 1 of 4



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             BILLINGS DIVISION

 UNITED STATES OF AMERICA,                       CR 19-128-BLG-SPW

                        Plaintiff,
                                              ORDER SETTING
           vs.                                SENTENCING

 ROBERT EARNEST FRAZIER II,

                        Defendant.

      Defendant entered his plea of guilty before U.S. Magistrate Judge Timothy

J. Cavan in open court on November 20, 2020. United States Magistrate Judge

Timothy J. Cavan entered Findings and Recommendation in this matter on

November 20, 2020 (Doc. 40). No objections having been filed within fourteen

days thereof,

      IT IS HEREBY ORDERED that Judge Cavan's Findings and

Recommendations (Doc. 40) are ADOPTED IN FULL;

      Therefore,

      IT IS HEREBY ORDERED that,

      1.         Sentencing is set VIA VIDEO from the Crossroads Correctional

Facility (Shelby, MT) for Wednesday, March 31, 2021 at 1:30 p.m. Counsel may

appear in the Snowy Mountains Courtroom thirty (30) minutes prior the hearing to

video conference with Defendant. If the defendant objects to this hearing being held
Case 1:19-cr-00128-SPW Document 41 Filed 12/07/20 Page 2 of 4
Case 1:19-cr-00128-SPW Document 41 Filed 12/07/20 Page 3 of 4
Case 1:19-cr-00128-SPW Document 41 Filed 12/07/20 Page 4 of 4
